Allow me to express our gratitude to the Secretary-
General, Mr. Ban Ki-moon, who has done a laudable 
job, thus enhancing the prestige of the United Nations. 
 I am here on behalf of the people of Honduras, 
who have entrusted to me the torch of Central 
American peace so that I can hold high in the 
Assembly Hall this light that illuminates understanding 
among peoples and nations.  
 Honduras is filled with a spirit of hope. Today we 
have the best social and economic indicators of recent 
decades. We have an average economic growth of more 
than 7 per cent. We have very good results in the area 
of job creation. We have begun to speed up poverty 
reduction by more than 6 per cent in 18 months. We 
have reduced forest fires by 40 per cent, together with 
illegal logging and the advance of migratory 
agriculture and extensive ranching. We now have a 
climate conducive to public and private enterprise. We 
are beginning to strictly implement the transparency 
law as a civic instrument to provide better access to 
public information. 
 We have already presented, during the recently 
concluded sixty-first session of this very special forum, 
the Assembly of the people, our demands, our 
proposals and a reaffirmation of our values. Most of 
the people of Honduras believe in democracy and 
social liberalism, and in a free-market economy in its 
true meaning, as a useful instrument for the equitable 
trade of commodities   the fruits of human labour.  
 However, in actual practice   the only possible 
means of testing our theories   international trade 
operates in an unequal and inequitable way, as do the 
relations between powerful and economically weak 
countries. Free trade, so highly touted in all our 
speeches and international propaganda may, if we do 
not redirect it properly, turn into yet another ruse 
disguising unequal relations, the unjust distribution of 
advantages and the undue, invisible code of unfair and 
discriminatory competition.  
 Let us just look at the figures of the World Trade 
Organization, which acknowledge that barely 7 per 
cent of international trade goes through free channels 
and the free market of economic and transparent rules. 
The rest, that is, more than 90 per cent of global trade, 
takes place outside the scope of the illusory standards 
of liberty and justice that we all aspire to.  
 We must remedy this situation. Now is the time. 
We must continue to establish the conditions to 
improve international agreements. I acknowledge that 
we are competing in imperfect markets with unequal 
rules of the game, which provide advantages and 
disadvantages. Some receive all kinds of subsidies and 
preferential tariffs, which transform their products into 
privileged goods. Speculative pricing, dumping, 
monopolies, oligopolies and other discriminatory 
practices are promoted, and certain parties are able to 
advance their interests and impose their will on those 
of us who are struggling just to reach the threshold of 
development.  
 We demand that the rules of true free trade and 
competition be respected. We do not want to be 
relegated to the basement of history. Our peoples have 
the right to reach the summits of prosperity. 
 One of the most obvious and classic examples of 
this problem, which is worth mentioning in this 
Assembly, is the excessive charges and increased 
tariffs imposed by the European market on the bananas 
from our region. A similar example is the recent 
revision request from the United States that we impose 
new tariffs on products and on the sale of textiles and 
finished fabrics that Honduras exports to the United 
States market. This weakens the spirit of the trade rules 
we signed barely a year ago and would affect 
Honduras’ sales to the United States market   a 
market that investors in our country have gained by 
dint of hard work, competing in order to sell at the best 
price and to sell goods of better quality.  
 As the Assembly can see, we are not coming here 
to ask for the impossible or to demand what is not 
owed to us. We simply want to go on record in 
expressing our just and necessary demand for equitable 
treatment in trade relations in the international market. 
We are not asking for sympathy or pious 
condescension. We are asking for respect. We want 
people to pay a proper price for our products and to 
value our effort and work with the same criterion that 
is used to rate the effort of other peoples and other 
communities that produce goods and services. We 
demand equitable rules and standards. We require the 
just treatment that we deserve as authentic and real 
members of this planet that we all share.  
 Likewise, we would like to mention in the 
Assembly a problem that almost all of us are 
experiencing. We are suffering the same fate because 
of speculative increases in the international markets in 
the price of oil and its derivatives. Barely five years 
ago, the price of a barrel of oil was about $13; today it 
is already above $80 a barrel. It has increased by a 
dramatic 600 per cent, thus subjecting our nations to a 
state of greater dependence and international 
destitution.  
 The economies of our countries cannot withstand 
this economic blood-letting, which destroys any 
attempt for social protection. A large part of what we 
can invest in order to combat illness, ignorance, hunger 
and age-old backwardness now drains to the large 
transnational oil corporations. While we are fighting to 
reduce poverty and its ills   ills caused by those who 
claim to be free of all blame and responsibility   the 
masters of the world and of trade are increasing prices 
to indecent scales as instruments of pressure with the 
rise of oil.  
 We are appealing to the global conscience to 
share urgent efforts to intervene in the extreme 
speculation in oil prices. We need to establish mutual 
cooperation in order to produce forms of alternative 
energy without it becoming a new opportunity to come 
up with low- or high-intensity wars that only threaten 
the sovereign rights and the right to strengthen peace 
of the democracies of the world. 
 These are the contrasts of the modern world. 
Paradoxically, while borders are opening up to 
speculation, abuse and free trade in commodities, they 
are closing to people, especially to emigrants. The lack 
of ethical limits of a society of unfettered consumption 
produces false expectations among young people in 
developing countries. Bombarded by alienating 
propaganda, illusions are created that later turn into 
urgent economic needs, producing diasporas compelled 
by the famous pursuit of the American dream. 
 There is no better opportunity than this universal 
forum to expand on a theme that concerns all of us   
countries of origin as well as receiving countries. It is 
impossible to measure the drama of the emigrant 
experience, the modern self-exiles that go from place 
to place in search of better opportunities. 
 Honduras, my country, is a multi-ethnic and 
multiracial society and full of immigrants. My country 
throughout its history has been a territory of passage 
and a refuge for foreign migrants and a centre which 
has produced its own emigrants looking for a better life 
in far-off places. This triple status as a country of 
origin, a receiving country and a country of transit is 
what gives us the moral authority to talk about this 
topic with the necessary correctness and firmness, but 
also with indispensable feeling and solidarity.  
 To be an emigrant is not to commit a crime. 
Migration has not been and should never be considered 
a crime or threat, but rather a human right. Migration 
does not belong to nor should it be included in the 
security agenda of any country. That was done only in 
the time of fascism. It should be included and 
considered within the framework where it really 
belongs, that is, the development agenda of our 
countries. In this way, we would no longer witness the 
monstrous spectacle of inhuman persecution simply 
because people are migrants, undocumented aliens, 
pursued and humiliated. Emigration is a right, a simple 
and basic human right.  
 Those who see the problem of migration simply 
from the point of view of family remittances or voting 
by emigrants abroad are committing a serious and 
short-sighted error. They are wrong to look at the 
phenomenon of growing migratory flows in the world 
in this way. The problem is complex and difficult. It is 
related to the economic structure of the country that 
produces emigrants   political problems, natural 
disasters, war, violence, poverty, unemployment. 
Migration weakens the social cohesion of the country 
that produces emigrants, facilitates outflows of share 
capital and stimulates the fleeing of manpower at its 
most productive and hard-working stage. It empties 
communities, impedes the processes of democracy and 
generates unfavourable conditions because of which 
this wonderful working force is compelled to leave. 
 Migration is a very complex and contradictory 
social phenomenon that deserves serious scientific 
treatment, beyond simple emotions and feelings. 
Immigrants are people who are simply looking for 
better market opportunities in order to sell the only 
thing they have: their power to work, their energy, and 
their boundless desire to overcome their poverty and 
set out on the road to prosperity and well-being, which 
are basic elements of life. They are human beings who 
deserve to be treated as such and to enjoy the basic 
respect that humans should enjoy. They want us to 
recognize their rights and to give them responsibilities, 
to value and consider them in what they represent, and 
to see them for what they are: a productive and mobile 
human force that is vital and beneficial both to the 
economy that they serve and to the economy of their 
country of origin. 
 I propose that we provide a legal basis, a fair and 
legal international framework to ensure that 
immigration becomes an ordered phenomenon 
beneficial to all. I propose that we seek consensus, 
reach agreement and establish the necessary 
international cooperation. Our world needs immigrants 
and I implore its representatives, in the name of mercy 
and justice, to help stop the shameful persecution of 
immigrants. We must apply the law of family 
reunification. It is God's will that the families of 
immigrants be reunified.  
 All of us in Central America, Mexico and Latin 
America deeply regret the fact that we have seen no 
progress on the corresponding legislative initiative that 
the President of the United States submitted to the 
United States Congress. We know that he did so with 
the best of wills, and we therefore believe that 
President Bush should not falter in promoting that 
proposal. The construction of a wall can only separate 
us. We must find other mechanisms to resolve the 
problem. Halting the mass deportations and reunifying 
families would be a gesture highly appreciated in 
national and international public opinion. We also 
recognize the work of various Governments, in 
particular the efforts of President Rodríguez Zapatero 
of Spain, who has reached immigration agreements and 
quotas with various countries. 
 Just as the Kyoto Protocol protects biological life 
on the planet, the Charter of the United Nations and the 
Universal Declaration of Human Rights guarantee life 
and peace in our societies. Let us ensure that they are 
implemented.  
 We express solidarity with peoples who are 
fighting for their identity, and reaffirm our support for 
the Republic of Taiwan in its efforts to achieve 
recognition in this forum of nations, in its fight for 
independence, and in its constructive and faithful 
dedication to the many development processes under 
way in Central American countries.  
 Central America and Honduras, El Salvador, 
Guatemala, Nicaragua, Costa Rica, Panama, Belize and 
the Dominican Republic are united by the dreams of 
Francisco Morazán, the champion of Central America, 
a region of leaders in contemporary continental thought 
and artists of stature throughout Latin America and the 
world, the belt of the Americas and a bridge to the 
world, in the words of General Omar Torrijos. Through 
me, they offer a fraternal and united invitation to visit. 
We have every facility. We have the most beautiful 
places on the planet, with great potential in such areas 
as tourism, bio-energy, telecommunications, 
agriculture and the environment. 
 We cannot remain passive or inactive in the face 
of social despair. Our lives are replete with dreams. We 
must, where necessary, overcome the neglect to which 
the developing world is subject. Our great poet and 
thinker, Alfonso Guillén Zelaya, said that we certainly 
cannot control fate. Prometheus always has to find 
someone to liberate him if civilization is to move 
forward. It is not possible for humankind to come to an 
end of its history without first giving the most 
disadvantaged peoples of the world the opportunity to 
live.  
 We trust in the future. Humankind knows that 
hope is not lost and has full confidence in the 
principles of the infinite god of love who guides us, 
and not in the god of violence, whom we reject. Before 
this Assembly, we express the fervent wish for peace in 
the world, a new dawn for humankind in which 
everything would be different and our energies would 
focus on serving human beings and not on trade. 
